      Case 2:17-cv-00149-RAH-SRW Document 58 Filed 10/05/20 Page 1 of 4




           IN THE UNITED STATES DISTRICT COURT FOR THE
                   MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

BRIAN M. SNOW,                        )
AIS# 228680,                          )
                                      )
      Plaintiff,                      )
                                      )
vs.                                   )     CIVIL ACTION NO.:
                                      )     2:17-CV-149-RAH-SRW
LT. HINES, et al.,                    )
                                      )
      Defendants.                     )

                   THIRD MOTION TO CONTINUE HEARING

      COME NOW the Defendants, through undersigned counsel, and move this

Honorable Court to continue the evidentiary hearing by videoconference that has

been reset to resume on, Wednesday, October 7, 2020 at 2:00 p.m., due to the

continued unavailability of a critical fact and medical witness who remains on

medical leave and as grounds, state as follows:

      1.    That an evidentiary hearing was held via video conference on this

case on Wednesday, August 26, 2020.

      2.    That a critical witness, Ms. Kelly Rice, was present to testify during

the evidentiary hearing that began on Wednesday, August 26, 2020.

      3.    That Ms. Rice is an important fact and medical witness in this case.

Ms. Rice is a registered nurse (RN), and also, the Director of Nursing for Wexford

Health, at Staton Correctional Facility.

      4.    That before Ms. Rice had the opportunity to testify at the Wednesday,

August 26, 2020 hearing wherein testimony was being given after 5:00 p.m., the
     Case 2:17-cv-00149-RAH-SRW Document 58 Filed 10/05/20 Page 2 of 4




evidentiary hearing was recessed to resume the following Tuesday, on September

1, 2020.

      5.     That Ms. Rice was expected to be present and testify at the

evidentiary hearing on Tuesday, September 1, 2020, when the hearing was set to

resume that Tuesday afternoon.

      6.     That on Tuesday morning, September 1, 2020, at 9:33 a.m.,

undersigned counsel was unexpectedly notified by email that after having become

ill at work the day before, Kelly Rice, RN, would not be at work on Tuesday,

September 1, 2020 to testify at the hearing set to begin at 2:00 p.m. Tuesday

afternoon.

      7.     That based on the unexpected unavailability of Ms. Rice on Tuesday,

September 1, 2020, for the reasons stated above, a Motion to Continue (Doc. 54)

was filed and an Order issued (Doc. 55) resetting the evidentiary hearing to

resume two (2) days later by videoconference on Thursday, September 3, 2020.

      8.     That due to Ms. Rice having serious medical issues and not being

expected to return to work for at least 15 to 21 days from Wednesday, September

2, 2020, a motion to continue the Thursday, September 3, 2020 hearing was filed

asking for an extension of at least 30 days (Doc. 56), and the hearing was

rescheduled to resume on Wednesday, October 7, 2020. (Doc. 57).

      9.     That since the motion to continue (Doc. 56) was filed asking that the

September 3, 2020 hearing be rescheduled due to Ms. Rice’s unavailability, Ms.

Rice has remained on medical leave having tested positive for COVID-19,

undergone surgery and due to ongoing surgery related complications.




                                        2
     Case 2:17-cv-00149-RAH-SRW Document 58 Filed 10/05/20 Page 3 of 4




      10.     That Ms. Rice’s surgery date had to be postponed because she tested

positive for COVID-19.      And, then after having surgery, Ms. Rice has been

experiencing surgery related complications for which continues to be treated.

      11.     That although before the postponed surgery Ms. Rice was projected

to potentially return to work on October 12, 2020, given the surgery related

complications, she is not anticipated to return to work until much later in October.

      12.     That as noted above, Ms. Rice is a crucial fact and medical witness

had in this case.

      13.     That in light of the foregoing, the undersigned respectfully asks that

the evidentiary hearing scheduled to resume on Wednesday, October 7, 2020, via

video conference, be continued and rescheduled to resume at least three (3) weeks

from today.

      Respectfully submitted this 5th day of October 2020.


                                       STEVE MARSHALL
                                       ATTORNEY GENERAL



                                       /s/ Mary Goldthwaite
                                       MARY GOLDTHWAITE
                                       Assistant Attorney General
                                       Counsel for Defendants



OF COUNSEL:

OFFICE OF THE ATTORNEY GENERAL
501 Washington Avenue
Montgomery, AL 36130
(334) 353-9189 (T)
(334) 353-8400 (F)
Mary.Goldthwaite@AlabamaAG.gov


                                          3
     Case 2:17-cv-00149-RAH-SRW Document 58 Filed 10/05/20 Page 4 of 4




                         CERTIFICATE OF SERVICE


      I hereby certify that on October 5, 2020, I electronically filed the foregoing

Third Motion to Continue Hearing with the Clerk of the Court, using the CM/ECF

system, and that I have served a copy on the Plaintiff, by placing same in the

United States Mail, postage prepaid, and properly addressed as follows:

      Brian Snow, AIS#228680
      Alabama Therapeutic Education Facility
      102 Industrial Parkway
      Columbiana, Alabama 35051


                                      /s/ Mary Goldthwaite
                                      OF COUNSEL




                                         4
